Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 06/18/2020.
Claims 1-20 are subject to examination. 

Terminal Disclaimer
	The terminal disclaimer filed 01/12/21 has been approved. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney Alan Xiang (71,089) on 01/04/2021 and 01/12/2021.

The application has been amended as follows: 
1.	(Currently Amended) A method, performed by an Application Monitoring (AM) System that is connected via a network to one or more devices, comprising: 
determining an application list of different types of applications executing on a device of the one or more devices;
determining application strings associated with the applications, wherein the application strings include an application name string, a package name string, and a category string; 

determining consumption data strings from the network consumption data, wherein the consumption data strings include a host string and a user-agent string;  
determining match scores between the application strings and the consumption data strings by: 
generating a search matrix between the application strings and the consumption data strings, the search matrix comprising bi-directional search paths between the application strings and the consumption data strings and each of the bi-directional search paths having a weighting value; 
identifying, based on different types of rules, matches between the application strings and the consumption data strings along the weighted search paths of the search matrix; and 
applying a weighting value to each of the matches based on the weighting value associated with the weighted search path along which the match was identified; 
identifying an application from the application list for the process in response to determining the match scores satisfy a match score threshold; 
associating the network consumption data for the process with the identified application;  
generating usage data for the identified application by aggregating network consumption data associated with the identified application over time; [[and]]
generating second match scores associated with second network consumption data for a second process executing on the device of the one or more devices;
in response to determining the second match scores fail to satisfy the match score threshold, associating the second network consumption data for the second process with one of an internet browser application, an application including advertising, a system service, or an email application; and


2.	(Original) The method of claim 1, wherein the bi-directional search paths include search paths between the application name string and the user-agent string, between the application name string and the host string, between the package name string and the user-agent string, and between the package name string and the host string.

3.	(Original) The method of claim 1, wherein identifying an application from the application list for the process includes:
generating a network traffic signature for an Internet entity from historical network consumption data associated with the Internet entity; 
comparing the network consumption data of the process with the network traffic signature to match the network consumption data with the network traffic signature; and
assigning the network consumption data matched with the network traffic signature to the application.

4.	(Original) The method of claim 1, wherein the network consumption data for the process includes a usage time parameter and wherein:

generating the usage data includes aggregating values of the usage time parameter.

5.	(Currently Amended) The method of claim 1, further comprising, subsequent to associating the network consumption data for the process with the identified application, updating a usage time parameter of the network consumption data by incorporating a second usage time from the second network consumption data associated with [[a]] the second process 

6.	(Original) The method of claim 1, further comprising updating the usage data of the identified application based on:
determining an application type of the identified application; or
determining a network consumption data pattern identified from the usage data of the identified application.

7.	(Original) The method of claim 1, wherein the different types of rules include a longest common substring match for a host string to package name string match. 

8.	(Original) The method of claim 1, wherein the different types of rules include a string match that identifies a product name portion of the user-agent string inside the application name string for a user-agent string to application name string match.

9.	(Original) The method of claim 1, wherein the matching strings are defined by a white list and a black list of strings associated with the weighting value of each of the matches.

10.	(Canceled)

11.	(Currently Amended) A non-transitory computer readable medium storing instructions that when executed by a processor, configures the processor to: 
determine an application list of different types of applications executing on a device;
determine application strings associated with the applications, wherein the application strings include an application name string, a package name string, and a category string; 
receive network consumption data for a process executing on the device; 
determine consumption data strings from the network consumption data, wherein the consumption data strings include a host string and a user-agent string;  
determine match scores between the application strings and the consumption data strings by: 

identifying, based on different types of rules, matches between the application strings and the consumption data strings along the weighted search paths of the search matrix; and 
applying a weighting value to each of the matches based on the weighting value associated with the weighted search path along which the match was identified; 
identify an application from the application list for the process in response to determining the match scores satisfy a match score threshold; 
associate the network consumption data for the process with the identified application;  
generate usage data for the identified application by aggregating network consumption data associated with the identified application over time; [[and]]
generate second match scores associated with second network consumption data for a second process executing on the device;
in response to determining the second match scores fail to satisfy the match score threshold, associate the second network consumption data for the second process with one of an internet browser application, an application including advertising, a system service, or an email application; and
generate a report indicating a list of applications executing on the device and the usage data or the network consumption data associated with the different types of applications. 

12.	(Original) The non-transitory computer readable medium of claim 11, wherein the bi-directional search paths include search paths between the application name string and the user-agent string, between the application name 

13.	(Original) The non-transitory computer readable medium of claim 11, wherein the instructions that configure the processor to identify an application from the application list for the process include the instructions configuring the processor to:
generate a network traffic signature for an Internet entity from historical network consumption data associated with the Internet entity; 
compare the network consumption data of the process with the network traffic signature to match the network consumption data with the network traffic signature; and
assign the network consumption data matched with the network traffic signature to the identified application.

14.	(Original) The non-transitory computer readable medium of claim 11, wherein the network consumption data for the process includes a usage time parameter and wherein:
associating the network consumption data for the process with the identified application includes the processor being configured to associate a value of the usage time parameter with the identified application; and


15.	(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the instructions further configure the processor to, subsequent to associating the network consumption data for the process with the identified application, update a usage time parameter of the network consumption data by incorporating a second usage time from the second network consumption data associated with [[a]] the second process 

16.	(Original) The non-transitory computer readable medium of claim 11, wherein the instructions further configure the processor to update the usage data of the identified application based on:
determining an application type of the identified application; or
determining a network consumption data pattern identified from the usage data of the identified application.

17.	(Original) The non-transitory computer readable medium of claim 11, wherein the different types of rules include a longest common substring match for a host string to package name string match. 
 


19.	(Original) The non-transitory computer readable medium of claim 11, wherein the matching strings are defined by a white list and a black list of strings associated with the weighting value of each of the matches.

20.	(Currently Amended) A system, comprising: circuitry comprising a processor and a non-transitory memory, the circuitry is configured to:
determine an application list of different types of applications executing on a device;
determine application strings associated with the applications, wherein the application strings include an application name string, a package name string, and a category string; 
receive network consumption data for a process executing on the device; 
determine consumption data strings from the network consumption data, wherein the consumption data strings include a host string and a user-agent string;  
determine match scores between the application strings and the consumption data strings by: 
generating a search matrix between the application strings and the consumption data strings, the search matrix comprising bi-directional search paths between the application strings and the consumption data strings and each of the bi-directional search paths having a weighting value; 

applying a weighting value to each of the matches based on the weighting value associated with the weighted search path along which the match was identified; 
identify an application from the application list for the process in response to determining the match scores satisfy a match score threshold; 
associate the network consumption data for the process with the identified application;  
generate usage data for the identified application by aggregating network consumption data associated with the identified application over time; [[and]]
generate second match scores associated with second network consumption data for a second process executing on the device;
in response to determining the second match scores fail to satisfy the match score threshold, associate the second network consumption data for the second process with one of an internet browser application, an application including advertising, a system service, or an email application; and
generate a report indicating a list of applications executing on the device and the usage data or the network consumption data associated with the different types of applications. 

Allowable Subject Matter
3.	Claims 1-9 and 11-20 respectively, are renumbered as claims 1-9 and 10-19 respectively, are allowable.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The independent claims 1, 11 and 20 have been amended to include subject matter from canceled dependent claims 10.
The prior arts of record, individually or in combination, do not teach in entirety the independent claims as amended when read in light of the specification. The prior art of records fails to disclose, suggest or teach:
“determining an application list of different types of applications executing on a device of the one or more devices;
determining application strings associated with the applications, wherein the application strings include an application name string, a package name string, and a category string; 
receiving network consumption data for a process executing on the device of the one or more devices; 
determining consumption data strings from the network consumption data, wherein the consumption data strings include a host string and a user-agent string;  
determining match scores between the application strings and the consumption data strings by: 
generating a search matrix between the application strings and the consumption data strings, the search matrix comprising bi-directional search paths between the application strings and the consumption data strings and each of the bi-directional search paths having a weighting value; 
identifying, based on different types of rules, matches between the application strings and the consumption data strings along the weighted search paths of the search matrix; and 
applying a weighting value to each of the matches based on the weighting value associated with the weighted search path along which the match was identified; 

associating the network consumption data for the process with the identified application;  
generating usage data for the identified application by aggregating network consumption data associated with the identified application over time; [[and]]
generating second match scores associated with second network consumption data for a second process executing on the device of the one or more devices;
in response to determining the second match scores fail to satisfy the match score threshold, associating the second network consumption data for the second process with one of an internet browser application, an application including advertising, a system service, or an email application; and
generating a report indicating a list of applications executing on the device of the one or more devices and the usage data or the network consumption data associated with the different types of applications.”

The amended independent claims now properly show in detail the relationship between the steps of determining match scores between the application strings and the consumption data string, identifying applications from application list for the process based on weighting value associated with the weighted search path, and generating a report indicating list of applications executing on the device and the network consumption data associated with applications.
The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453